Case 1:19-cv-03377-LAP Document 55 Filed 10/01/19 Page 1 of 1

LAW OFFICES OF

ARTHUR L. AIDALA 8118-137 AVENUE

MARIANNE E. BERTUNA BROOKLYN, NEW YORK 11228
HON. BARRY KAMINS (RET.) 546 FIFTH AVENUE TEL: (718) 238-9898
JOHN S. ESPOSITO FAX: (718) 921-3292
DOMINICK GULLO NEW YORK, NY 10036
yee ASsa NO TELEPHONE: (212) 486-0011 OF COUNSEL
. JOSEPH A. BARATTA
ANDREA M. ARRIGO FACSIMILE: (212) 750-8297 JENNIFER CASSANDRA
SENIOR COUNSEL WWW.AIDALALAW.COM PETER W. KOLP
LOUIS R. AIDALA WILLIAM R. SANTO
JOSEPH P. BARATTA PETER S. THOMAS
October 1, 2019
VIA ECF

Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Giuffre v. Dershowitz, Case No. 19-Civ-3377-LAP
Opposition to Plaintiff’s September 26, 2019 Request

Dear Judge Preska,

In her letter of September 26, 2019, Plaintiff's counsel requests that the Court issue an Order
directing Defendant to (a) provide the Plaintiff a “complete and unaltered copy” of the audio tape as
transcribed in Defendant’s filing under seal, and (b) provide the Plaintiff a “complete certified transcript of
the entire recording...promptly.”

Defendant objects to these requests in that they prematurely and improperly seek pre-answer
discovery while dispositive motions are pending before the Court. If the Court so desires, Defendant will
provide the Court these materials, under seal and for in camera review. Yet simultaneously providing
Plaintiff unfettered access to this evidence, before issue is joined and discovery is commenced pursuant to
F.R.C.P. Rule 26, creates a risk of substantial prejudice to the Defendant.

Should the Court be inclined to grant the Plaintiff's request, then in turn, Defendant respectfully
requests that the Court permit Defendant to seek limited and expedited pre-answer discovery of his own. To
wit, Defendant will seek (a) the unsealing of the transcript of Plaintiff's deposition testimony taken during
the Edwards & Cassell v. Dershowitz action; (b) the unsealing of the emails of Sarah Ransome that are
contained in the record of the Giuffre v. Maxwell action; and (c) the unsealing of the legal brief submitted by
Sharon Churcher that is contained in the record of the Giuffre v. Maxwell action. To permit Plaintiff to
benefit from pre-answer discovery at this time, while denying the Defendant the same privilege, is
inequitable, and Defendant should be afforded the same right.

Respegtfully Submitted,

wow

Imran H. AnSari
CC: Counsel for Plaintiff (via ECF)
